IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 507
                              :
REAPPOINTMENTS TO INTERBRANCH : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL :
AND ETHNIC FAIRNESS           :


                                       ORDER

PER CURIAM
         AND NOW, this 4th day of December, 2018, the Honorable Kim Berkeley Clark,

Allegheny County, the Honorable Deborah E. Curcillo, Dauphin County, the Honorable

Timothy K. Lewis (Ret.), Allegheny County, and Katherine J. Gomez, Esquire,

Philadelphia, are hereby reappointed as members of the Interbranch Commission for

Gender, Racial and Ethnic Fairness for a term of two years, commencing December 31,

2018.